NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3906-19

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

ANTONIO JONES,

     Defendant-Appellant.
________________________

                    Submitted May 19, 2021 – Decided July 29, 2021

                    Before Judges Geiger and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Ocean County, Indictment No. 12-05-1001.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Anthony J. Vecchio, Designated Counsel, on
                    the brief).

                    Bradley D. Billhimer, Ocean County Prosecutor,
                    attorney for respondent (Samuel Marzarella, Chief
                    Appellate Attorney, of counsel; Dina R. Khajezadeh,
                    Assistant Prosecutor, on the brief).

PER CURIAM
      Defendant Antonio Jones appeals from a March 26, 2020 order denying

his petition for post-conviction relief (PCR) without an evidentiary hearing. We

affirm, substantially for the reasons set forth in Judge Guy P. Ryan's well-

reasoned written opinion. We add only the following brief comments.

      Following a six-day jury trial, defendant was convicted of first-degree

robbery, N.J.S.A. 2C:15-1, and fourth-degree obstruction of the administration

of law, N.J.S.A. 2C:29-1. These charges stem from an incident where defendant

robbed a student with a novelty gun in Lakewood Township. One of the items

stolen was a shekel coin that was later discovered in defendant's pocket when he

was arrested. On June 27, 2014, defendant was sentenced to an extended term

of life without parole, N.J.S.A. 2C:43-7.1(a), and a concurrent eighteen-month

sentence on the obstructing the administration of law conviction.

      Defendant filed a direct appeal and, after the matter was resubmitted for

a decision following remand, we rejected his arguments and affirmed his

conviction. State v. Jones, A-063-14 (App. Div. Aug. 30, 2017) (slip op. at 10-

11). In rejecting defendant's speedy trial violation argument, we noted:

            On October 24, 2012, defense counsel made another
            request for additional discovery: additional MVR
            videos from a second patrol car, a booking video and
            criminal investigation pictures taken by the Sheriff's
            Department. The trial court issued an order requiring
            that the additional discovery be provided by January 14,

                                       2                                   A-3906-19
              2013. It was ultimately determined that the booking
              video . . . did not exist . . . .

              [Id. at 4-5.]

Defendant unsuccessfully petitioned the Supreme Court for certification. State

v. Jones, 232 N.J. 301 (2018).

        In lieu of restating the evidence presented at trial, we incorporate by

reference the facts described in our unpublished opinion. See Jones, slip op. at

11-14. On May 18, 2018, defendant filed a pro se petition for PCR. Defendant's

appointed counsel filed a brief, arguing that his trial counsel was ineffective for

(1) failing to determine whether there were cameras in the booking room when

defendant was arrested; and (2) not calling an allegedly exculpatory witness.

        On March 26, 2020, following two days of oral argument, Judge Ryan

issued a twenty-four-page written opinion denying defendant's PCR petition.

The judge, citing this court's opinion, found that his trial counsel had requested

the booking video be produced. Moreover, the judge correctly noted that this

court concluded that no video actually existed. The judge determined that the

"ambiguous" testimony from an officer with "another police agency" 1 was

insufficient to establish a prima facie claim of ineffective assistance of counsel.



1
    Specifically, the Ocean County Sheriff's Department.

                                          3                                  A-3906-19
In that regard, the judge emphasized the testimony from the officer of the

Lakewood Police Department that there were no cameras in the booking area

when defendant was arrested. The judge also highlighted that defendant did not

submit "an affidavit from anyone with knowledge that any cameras existed in

2012 [or] that any video existed."

      Judge Ryan also determined defendant's contention that his trial counsel

was ineffective in failing to call a clerk from the liquor store as a witness was

nothing more than a "bald assertion." Defendant claims that, immediately prior

to his arrest, he left a liquor store and was inadvertently given the shekel coin

by the clerk. The judge, however, noted that defendant failed to submit an

affidavit or certification "from the liquor store employee demonstrating any

exculpatory information," nor did he submit any "liquor store records."

      On appeal, defendant raises the following argument for our consideration:

            POINT I

            THE PCR COURT ERRED IN NOT GRANTING
            DEFENDANT AN EVIDENTIARY HEARING
            WHERE DEFENDANT RECEIVED INEFFECTIVE
            ASSISTANCE OF COUNSEL BECAUSE OF TRIAL
            COUNSEL'S FAILURE TO CONDUCT AN
            ADEQUATE PRE-TRIAL INVESTIGATION.

We find no merit in this argument. R. 2:11-3(e)(2).




                                       4                                   A-3906-19
      To establish a claim of ineffective assistance of counsel, a defendant must

satisfy a two-part test: (1) "counsel made errors so serious that counsel was not

functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment,"

and (2) "the deficient performance prejudiced the defense."          Strickland v.

Washington, 466 U.S. 668, 687 (1984); accord State v. Fritz, 105 N.J. 42, 58

(1987) (adopting the two-prong Strickland test in New Jersey). A defendant is

only entitled to an evidentiary hearing when he "has presented a prima facie

claim in support of post-conviction relief," State v. Preciose, 129 N.J. 451, 462

(1992), meaning that a defendant must demonstrate "a reasonable likelihood that

his . . . claim will ultimately succeed on the merits." State v. Marshall, 148 N.J.

89, 158 (1997). A defendant bears the burden of establishing a prima facie

claim. State v. Gaitan, 209 N.J. 339, 350 (2012). Moreover, a defendant must

"do more than make bald assertions that he was denied the effective assistance

of counsel" to establish a prima facie claim entitling him to an evidentiary

hearing. State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). The

decision to proceed without an evidentiary hearing is reviewed for abuse of

discretion. State v. Brewster, 429 N.J. Super. 387, 401 (App. Div. 2013) (citing

Marshall, 148 N.J. at 157-58).




                                        5                                    A-3906-19
      We conclude that, because defendant has failed to establish a prima facie

claim of ineffective assistance of counsel, Judge Ryan did not abuse his

discretion in denying defendant's request for an evidentiary hearing. See R.

3:22-10(b).    We reject defendant's contention that his trial counsel was

ineffective in failing to obtain the purported booking video. As Judge Ryan

determined, this court previously found that defendant's trial counsel requested

the booking video, but no such video existed. Jones, slip op. at 4-5. In the

absence of any cognizable evidence to the contrary, defendant's contention is

nothing more than a bald assertion. See Cummings, 321 N.J. Super. at 170.

      We are also unconvinced that defendant's trial counsel was ineffective in

failing to call the clerk from the liquor store as an exculpatory witness. "Where,

as here, the defendant asserts that his attorney failed to call witnesses who would

have exculpated him, he must assert the facts that would have been revealed,

'supported by affidavits or certifications based upon the personal knowledge of

the affiant or the person making the certification.'" State v. Petrozelli, 351 N.J.

Super. 14, 23 (App. Div. 2002) (quoting Cummings, 321 N.J. Super. at 170).

Defendant's failure to include a certification or affidavit from the liquor store

clerk is fatal to his claim.




                                        6                                    A-3906-19
Affirmed.




            7   A-3906-19